Citation Nr: 1617237	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  09-44 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than March 10, 2008 for the grant of service connection for major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from January 1972 to December 1983.  He died in February 2012.  The appellant is his surviving spouse and she was administratively substituted as the claimant (an eligible survivor) in this appeal via a January 2013 letter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2014, the Board remanded the appeal for clarification of representation, adjudication of the appellant's substitution as claimant, and scheduling a hearing.  The Board finds substantial compliance with the remand instructions.  The Board observes that the record contains a valid VA Form 21-22 in favor of the American Legion (AL) that was received in March 2012, and there is no indication that AL representation was revoked at any time following execution of that designation of representation.  

In the Board's July 2014 remand, the Board referred to the originating agency the matter of clear and unmistakable error (CUE) in the April 1984 denial of service connection for acrophobia.  During remand status, in June 2015, the RO found no CUE in the April 1984 rating decision.  VA has not received any appeal of this adverse determination and, as such, the Board will not consider the matter.

Lastly, VA scheduled the appellant for a Board hearing on this appeal.  See Correspondence (September 22, 2015).  However, the appellant previously indicated that she does not want a Board hearing in this matter.  See VA 21-0820 (June 13, 2015).  Therefore, the Board finds that the hearing request is withdrawn.


FINDINGS OF FACT

1.  The RO denied an original claim for service connection for depression in an unappealed September 2006 rating decision.

2.  VA received the Veteran's petition to reopen the previously denied claim for service connection for depression on March 10, 2008; the RO granted the petition to reopen and granted service connection for MDD, effective March 10, 2008.

3.  There was no informal or formal claim, or written intent to file a claim, for service connection for psychiatric disability to include depression after the September 2006 denial and prior to the March 10, 2008 claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 10, 2008 for the grant of service connection for MDD have not been met.  38 U.S.C.A. §§ 5107, 5109A, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.105, 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant.  

VA met its duty to notify.  VA sent the Veteran all required notice in a May 2008 letter prior to the January 2009 rating decision on appeal.  This appeal arises from the Veteran's disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also met its duty assist.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified in this matter.  It is noted that the Veteran's claim was remanded by the Board for development.  The requested actions were completed except as otherwise discussed in the introduction above.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The appellant has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.





II. Entitlement to an Earlier Effective Date

The appellant seeks an effective date earlier than March 10, 2008 for the deceased Veteran's award of service connection for MDD.

Generally, a specific claim in the form prescribed by VA must be filed in order for VA benefits to be paid.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. §§ 3.151, 3.160 (2015).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015). 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final disallowance shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(q)(2) (2015).  However, if a claim is received within one year from the date of discharge or release from service, the effective date of an award for disability compensation to a veteran shall be the day following the date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2) (2015); see also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).

Here, the Veteran filed his initial claim for service connection for psychiatric disability, specifically depression, on June 27, 2006, more than one year after service separation.

Previous determinations by an agency of original jurisdiction that are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes CUE, the prior decision will be reversed or amended.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a) (2015).  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  

In this case, the matter of CUE in an April 1984 rating decision was recently denied by the RO in a June 2015 decision, and a notice of disagreement has not been received with that decision.  

Further, the Board finds that a motion for CUE in the September 2006 rating decision that denied service connection for depression has not been raised by the record.  For there to be a valid claim of CUE in a prior final decision, either the correct facts as they were known at the time in question were not before the adjudicator or the legal provisions effective at that time were improperly applied; conversely, a mere difference of opinion in the outcome of the prior adjudication, including insofar as how the evidence was weighed or evaluated, or a failure in the "duty to assist," are not grounds for a finding of CUE.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Luallen v. Brown, 8 Vet. App. 92 (1995).  Any claim of CUE must be pled with specificity.  Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  Here, neither the Veteran nor the appellant has made a pleading of CUE.

Having carefully reviewed the evidence of record, the Board finds that an effective date earlier than March 10, 2008 is not warranted.  VA received a claim to reopen the Veteran's previously denied claim for service connection for depression on March 10, 2008.  The effective date of service connection where a claim is reopened and allowed after a final denial is the date of the receipt of the new claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  Therefore, the effective date for grant of service connection is appropriately March 10, 2008.

In this case, VA had previously received a claim for service connection for depression on June 27, 2006.  The RO denied service connection for depression in a September 2006 rating decision.  The RO notified the Veteran of the adverse decision in a September 25, 2006 letter.  No appeal was filed and that decision became final.  

Neither the Veteran nor the appellant has disputed that the Veteran did not appeal the September 2006 rating decision.  Also, a review of the record shows that VA received no new and material evidence prior to the expiration of the appeal period.  See 38 C.F.R. § 3.156(b).  The record demonstrates no informal or formal claim, or written intent to file a claim, for service connection for psychiatric disability after the September 2006 denial and prior to the March 10, 2008 claim.

The Veteran's representative argued in his July 2013 statement that medical records showing depression as earlier as 2002 were associated with the record and, therefore, a effective date "as far back as 2002" is warranted.  See VA Form 646 (July 2, 2013).  The Board acknowledges the existence of evidence showing depression prior to the effective date of the award.  However, VA received no claim for benefits based on depression (or psychiatric disorder) prior to his initial claim in June 2006, which the RO denied in September 2006-notably, the RO considered that the Veteran had depression since 2002.  See VA Form 21-4138 (June 27, 2006); Rating Decision Narrative (September 22, 2006); Notification Letter (September 25, 2006).  A medical record showing treatment or complaints is not by itself a written communication requesting a determination of entitlement or a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p).  Therefore, the medical records showing the existence of depression complaints and/or treatment since 2002 does not constitute a claim for benefits, and does not meet the criteria for an effective date prior to March 10, 2008 based on a reopened claim for benefits.

The Board has considered whether new and material evidence had been submitted after the September 2006 denial of benefits and prior to expiration of the appeal period.  See 38 C.F.R. § 3.156(b) (New and Material Evidence-Pending claim).  The record shows that VA received various submission, including:  A November 2006 statement from the Veteran that did not address a psychiatric disability; medical records showing history of depression; a March 2007 statement from the Veteran requesting an increased evaluation for hearing loss; medical records showing complaints and treatment for depression in 2006 and 2007; and a November 2007 claim for increase for disability of right arm, right leg, and hearing acuity.  The Veteran was denied service connection for depression in the September 2006 decision because there was no evidence of a nexus between his service and a current diagnosis.  The evidence received during the applicable period was either cumulative or redundant of evidence previously considered showing that the Veteran had depression, and did not relate to an unestablished fact necessary to establish the claim, a nexus.  See generally 38 C.F.R. § 3.156(a).

The Veteran argued in his notice of disagreement that his "original claim was sent/received" in November 2007, which should then be used as the effective date of his award.  See Notice of Disagreement (February 11, 2009).  However, a review of the record shows that the claim from the Veteran both dated and received in November 2007 did not include any mention of psychiatric disability.  See VA Form 21-4138 (November 30, 2007).  Thus, this November 2007 claim cannot reasonably be construed as a claim for service connection for depressive disorder that would warrant consideration of this date as a date of claim for the purpose of establishing an earlier effective of the award of service connection for MDD.

The Veteran argued in his substantive appeal that "You have not reviewed all my treatment and service records.  I put my original claim for this in December 2007."  See VA Form (November 13, 2009).  The Board has indeed reviewed and considered all the evidence of record.  However, neither the STRs nor the medical records provide a basis to award an effective date earlier than March 10, 2008 based on an award of service connection where a claim is reopened and allowed after a final denial.  In such circumstances, the date of the receipt of the "new claim or the date entitlement arose, whichever is later" is the effective date of the award.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).
The Board has considered the appellant's contention that because the Veteran had MDD long before his award of service connection, he was essentially entitled to an earlier effective date than now assigned.  However, the Board is bound in this matter by the applicable laws and regulations and is without authority to grant benefits because the appellant might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Accordingly, the claim for an earlier effective date is denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than March 10, 2008 for the grant of service connection for major depressive disorder is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


